Kincheloe, Judge:
These appeals for reappraisement were submitted for decision on an oral stipulation by and between counsel for the respective parties to the effect that the facts in issue herein are the same in all material respects as the facts in issue in the case of United States v. Rohner, Gehrig & Co., Inc., Reap. Dec. 5724 except that the amount of the fee paid to Dr. Buchi differs; that the record in said decided case may be incorporated herein; that the amounts of the Buchi fee, in each case, are the amounts added under duress and shown in the duress certificates; and that the appraised values, less the amounts of the Buchi fee represent the correct dutiable values.
On the basis of this record I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values, less the amounts added by the importer on entry to meet the advance made by the appraiser in a test case pending reappraisement.
Judgment will be rendered accordingly.